Citation Nr: 9918834	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to a disability rating in excess of 10 percent 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from May 1957 to May 1961.  
The veteran was honorably discharged. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The evidence of record appears to raise the issue of 
entitlement to service connection for tinnitus.  Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  As this issue is not in 
an appellate status before the Board, it is referred to the 
RO for appropriate action.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

The claim of entitlement to a disability rating in excess of 
10 percent for left ear hearing loss is addressed in the 
remand section of this decision.


FINDINGS OF FACT

1. The evidence of record is consistent with a history of 
noise exposure due to aircraft flights during service.

2. An etiological relationship has been established by a VA 
examiner between the veteran's current hearing loss 
disability and the noise exposure he sustained during 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
sensorineural hearing loss in the right ear was incurred 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the outset, service department records reflect that the 
veteran's military occupational specialty was communications 
center specialist.  With respect to the veteran's claim of 
service connection for right ear hearing loss, the Board 
observes that the service medical records indicate that on 
enlistment in 1957, the ears and drums were evaluated as 
normal and hearing was evaluated as 15/15 on whispered voice.  
The report of medical history completed on enlistment is 
silent as to ear, nose, throat trouble; running ears; and 
chronic or frequent colds.  Thereafter, the records reflect 
frequent evaluation of the ears and respiratory complaints.  
Hearing conservation data converted to ANSI units reflect:

Oct. 1959


HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
15

A radiologist's report dated in November 1959 reflects 
residual to former mastoid disease on the right side.  A 
December 1959 physical profile serial report reflects "Class 
C" hearing and that the veteran was disqualified for work in 
any area which will involve hazardous noise - flight line, 
sheet metal shop, & etcetera.  A March 1960 consult reflects 
repeated attacks of otitis media suppurative first beginning 
in 1957 at which time he was flying from U.S. to Okinawa via 
Hawaii.  It is documented that the otitis occurred again in 
1959 and 1960.  It was added that the veteran had a 
recurrence of right sided otitis media with each aircraft 
flight.  The report reflects conductive deafness in the right 
ear, however, after antibiotic treatment a persistent 
tympanic membrane perforation remained.  Hearing in the right 
ear was within normal limits.  The spoken voice was 15/15 for 
the right ear.  The otitis media was deemed in line of duty.  
The veteran's hearing was characterized as "Class C".  A 
physical profile reflects "work in any area involving 
exposure to hazardous noise, also no duties involving voice 
communication."  A March 1960 x-ray of the mastoids reflects 
that the right mastoid manifests sclerosis of the mastoid 
region consistent with mastoiditis at an early age during the 
developmental period.  Audiometric testing in March 1960 
reflects: 

Mar. 1960


HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
20

An April 1960 medical report reflects "[b]ecause of hearing 
loss in [the] right ear which existed prior to service, [the 
veteran] is not qualified to work in the voice communication 
field or in areas where noise level is hazardous".  A July 
1960 audiological evaluation, reflects pure tone thresholds, 
in decibels, as follows:

July 1960


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
20

On separation in April 1961, the ears were described as 
scarred and the drums were described as scarred without 
perforation or infection at present.  The record reflects a 
history of suppurative otitis media in the right ear, 
February 1960.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

April 
1961


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
*
30

In pertinent part, treatment records from Desert Hearing 
Consultants dated for the period of January 1983 to August 
1991 reflect multiple audiological examinations.  The records 
reveal that the veteran had a right complete mastoidectomy in 
January 1983 for chronic suppurative mastoiditis and a right 
myringoplasty in December 1983 for chronic residual otitis 
media of the right ear, and right middle ear hearing loss.  
Thereafter, there was treatment for right acute mastoiditis, 
sensorineural loss, and a diagnosis of right mild external 
otitis in July 1984.  

In general, private medical records received from the Desert 
Medical Group for the period of January 1993 to June 1996 
reflect treatment for cough, sorethroat, otitis media, and a 
history of frequent right-sided tympanic membrane 
perforations. 

A July 1996 letter from Desert Hearing Consultants reflects 
that there was a history of noise exposure, a mild to 
moderate mixed hearing loss on the right, that acoustic 
impedance showed abnormal middle ear function, and that there 
was restriction of mobility of the tympanic membrane.  The 
audiological report reflects mild to severe mixed hearing 
loss and that acoustic reflexes could not be evaluated due to 
the inability to obtain a seal.  The speech recognition 
ability was 96 percent.  

The veteran asserted that he received treatment from Grant 
Community Hospital between 1975 to 1985.  An October 1996 
response from Grant Community Hospital reflects that they 
have no records of treatment for the veteran.  Similarly, in 
October 1996, Blackhawk Area Health Care responded that their 
office had no records available on the veteran.  The letter 
sent by the RO to the Meraiter Hospital in October 1996 for 
medical records was returned as undeliverable.  

A September 1997 VA examination reflects that the examiner 
did not have access to the claims file prior to the 
examination.  On examination, the right ear manifested normal 
pure tones, except at 4000 Hz.  The examiner noted that noise 
exposure while in-service could account for loss at this 
frequency.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:

Sept. 
1997


HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5
15
45

The average puretone threshold for the right ear was 22.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The diagnosis was moderate high 
frequency sensory hearing loss with normal speech 
recognition.  In a December 1997 VA memorandum, the VA 
examiner reviewed the claims file and added the following 
comments in response to questions from the RO: that 
throughout the [service] medical record, audiometric data 
show normal hearing pure tone thresholds for the right ear.  
In response to a question regarding the etiology of the right 
ear hearing loss, the examiner replied that the service 
medical records reflect recurrence of right ear otitis media 
from aircraft flight, the right ear is most often described 
as normal, as are the pure tone thresholds.  

Testimony from the February 1998 personal hearing reflects 
that the veteran was exposed to noisy communications 
equipment in his military occupational specialty as a 
communications specialist.  Transcript, hereinafter T., at 2-
3.  He had problems with right ear otitis media prior to 
service.  T. at 10.  He developed a right ear otitis media 
while working as a lifeguard at the base pool.  T. at 3.  He 
was treated with antibiotics.  T. at 10.  After separating 
from service, right ear otitis media reoccurred.  T. at 5, 8.  
If he exposes himself to water (swimming), he gets an ear 
infection.  T. at 8.  He first became aware of right ear 
hearing loss while in the military.  T. at 11.  He was not 
currently under treatment for his hearing loss.  T. at 5.  He 
asserted that he has had a gradual decline of his hearing 
ability.  T. at 12.  

The most recent VA examination dated in April 1998 reflects 
that right ear infections had their onset pre-enlistment.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:

April 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
10
20
45

The average puretone threshold for the right ear was 26.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear. 

Analysis

At the outset, the Board notes that the veteran has submitted 
a well-grounded claim by presenting a claim that is 
plausible.  Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection may also be granted for 
any disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in-service.  38 C.F.R. § 3.303(d) 
(1998).  

Before service connection may be granted for a hearing loss, 
that loss must be of a particular level of severity.  
Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from 0 to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  For purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Despite the fact that right ear hearing loss by VA standards 
was not demonstrated on enlistment or separation from 
service, the Board observes that audiometric testing within a 
normal range on separation examination does not necessarily 
preclude service connection for hearing loss.  If the veteran 
can sufficiently demonstrate a medical relationship between 
his in-service exposure to loud noise and his current right 
ear hearing disability, it would follow that the veteran 
incurred an injury in service and the requirements of 
38 U.S.C.A. § 1131 would be satisfied.  See Hensley, 5 Vet. 
App. at 159-60.

A review of the veteran's service medical records supports a 
history of noise exposure due to aircraft flights during 
service, and he is shown to have sustained some decrease in 
his right ear hearing acuity at that same time.  Moreover, 
the most recent VA compensation examination in September 
1997, and in April 1998, show that a right ear hearing loss 
disability consistent with 38 C.F.R. § 3.385 is present.  
Although the speech recognition scores are at 94 percent or 
above, there is at least one threshold of 40 decibels for the 
right ear on each of the VA examination reports.

Thus, the Board must determine if the right ear hearing loss 
shown on examination was the result of noise exposure 
sustained in service.  The question of etiology is medical in 
nature, and hence, must be answered by medical professionals.  
The VA examiner in September 1997 indicated that the 
veteran's right ear hearing loss disability could be the 
result of noise exposure while in service, noting a history 
of aircraft flights in service.

In view of the conclusion reached by the VA examiner, and 
taking into account the Court's holding in Hensley, the Board 
finds that there is an etiological relationship between the 
current right ear hearing loss and the incidents of service.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the veteran's right ear 
hearing loss disability had its onset during service.  
Accordingly, service connection for right ear hearing loss is 
granted.


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

As service connection was granted for right ear hearing loss 
on appeal, the veteran's claim for a disability rating in 
excess of 10 percent for left ear hearing loss requires 
remand to the RO for adjudication as the issue is now a 
rating for bilateral hearing loss.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (Two issues are "inextricably 
intertwined" where they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).

By a May 1998 hearing officer's decision, service connection 
was granted for left ear hearing loss and assigned a 10 
percent disability rating effective August 15, 1996.  The 
veteran filed a timely notice of disagreement to this 
decision.  The RO issued a statement of the case.  The 
veteran perfected the appeal as to the assigned rating.  In 
such a case as this, a review of all the evidence considered 
in the initial rating for a disability following an initial 
award of service connection for that disability is required.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, it is 
possible that separate ratings can be assigned for separate 
periods of time based on the facts found.  Id.  

Since the RO's determination, the VA has amended the criteria 
for rating ear disabilities, including hearing loss.  38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101; as amended 64 
Fed. Reg. 25, 202 (effective June 10, 1999) (to be codified 
at 38 C.F.R. §§ 4.85 through 4.87a).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The version most favorable to the veteran 
should be applied.  

Next, the Board notes that the veteran raised the issue of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), in 
connection with his claim for a higher evaluation for left 
ear hearing loss.  While the record reflects that the RO has 
adjudicated the claim for an evaluation in excess of 10 
percent for left ear hearing loss, it does not appear from 
the information of record that the RO has considered the 
issue of extraschedular rating.  See VA O.G.C. Prec. No. 6-
96, slip. op. at 12 (Aug. 16, 1996) (explaining the United 
States Court of Veterans Appeals'(Court) decision in Floyd v. 
Brown, 9 Vet. App. 88 (1996); and distinguishing its decision 
in Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) (codified 
at 61 Fed. Reg. 66749 (1996)).  In light of the development 
requested below concerning the assignment of a disability 
evaluation for the veteran's service-connected bilateral 
hearing loss, and the fact that the veteran may be prejudiced 
by the Board considering this issue in the first instance, 
Id. at 16 (citing Bernard v. Brown, 4 Vet. App. 384 (1993)), 
the Board determines that remand for consideration of the 
issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), is also warranted.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1), for his 
service connected bilateral hearing 
loss, and permit him an opportunity to 
supplement the record as desired.

2. Inasmuch as the issue of right ear 
hearing loss is deemed to be 
"inextricably intertwined" with the 
issue of a disability rating in excess 
of 10 percent for left ear hearing 
loss, the RO should take appropriate 
adjudicative action applying Fenderson 
and the amended schedular criteria for 
rating diseases of the ear which 
became effective June 10, 1999.  The 
rating decision should also reflect 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).

3. Thereafter, the RO should provide the 
veteran and his representative, if 
any, notice of the determination and 
the right to appeal.  If a timely 
notice of disagreement is filed, the 
veteran and representative, if any, 
should be furnished with a statement 
of the case and given time to respond 
thereto.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

